     Case 2:20-cv-02105-APG-VCF Document 20 Filed 03/29/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    RUSSELL HESTER,                                       Case No. 2:20-cv-02105-APG-VCF
 5                           Plaintiff,
                                                            Order Affirming Report and
 6           v.                                             Recommendation and Dismissing Case
 7    STOUT MANAGEMENT,
 8                           Defendant.
 9    ___________________________________

10    RUSSELL HESTER,
                             Plaintiff,
11          v.
                                                            Case No. 2:20-cv-02158-APG-VCF
12    CLARK COUNTY SHERIFF’S CIVIL UNIT,
13                           Defendant.
14

15           On February 2, 2021, Magistrate Judge Ferenbach recommended that I dismiss this case
16   because plaintiff Russell Hester had not filed an amended complaint as he had directed in his
17   prior order. ECF No. 18. Hester filed an objection to that recommendation. ECF No. 19.
18           I have conducted a de novo review of the issues set forth in the Report and
19   Recommendation under Local Rule IB 3-2. Judge Ferenbach’s Report and Recommendation sets
20   forth the proper legal analysis and the factual basis for the decision, and I accept and adopt it as
21   my own. This federal court has limited jurisdiction. Judge Ferenbach correctly pointed out that
22   this court does not have jurisdiction over the complaint as filed. Hester did not file an amended
23   complaint as Judge Ferenbach allowed him to do. Hester’s objection to the recommendation does
24   not fix the problem with this court’s jurisdiction.
25   ////
26   ////
27   ////
28
     Case 2:20-cv-02105-APG-VCF Document 20 Filed 03/29/21 Page 2 of 2




 1          I THEREFORE ORDER that the Report and Recommendation (ECF No. 18) is accepted

 2   and these consolidated cases are dismissed for lack of jurisdiction. The clerk of the court shall

 3   enter judgment accordingly and close this case.

 4          DATED this 29th day of March, 2021.

 5

 6
                                                          ANDREW P. GORDON
 7                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
